But THE COURT thought the avowry was prima facie evidence of the amount for which the distress was made. The act is peremptory. The court is bound by the evidence given at the trial, and cannot now, after verdict, go into new evidence. It is not necessary that the avowry should pray judgment for double rent, but if it concludes, “prays judgment for a return, &c.,” and for the damages and costs, according to law, it is sufficient to support the judgment for double rent.
Judgment for double rent.
FITZHUGH, Circuit Judge, absent.
[NOTE. This judgment was affirmed by the supreme court. 4 Crunch, (18 U. S.) 299.]